Citation Nr: 9906462	
Decision Date: 03/10/99    Archive Date: 03/18/99

DOCKET NO.  98-14 891	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUE

Entitlement to service connection for residuals of a 
myocardial infarction as secondary to the service-connected 
residuals of a total left knee replacement.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

S. J. Janec, Associate Counsel


INTRODUCTION

The veteran had active naval service from September 1943 to 
April 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 1998 rating decision of the Columbia, 
South Carolina Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied benefits under 38 U.S.C.A. 
§ 1151 for residuals of a myocardial infarction as a result 
of a left knee arthroplasty performed at a VA facility on 
March 7, 1997.  For reasons which will be explained below, 
the issue has been recharacterized as indicated on the 
preceding page.

The Board notes that the veteran and his representative 
requested that the veteran's claims folder be transferred to 
the St. Petersburg, Florida RO, where he presently resides, 
for consideration of his claim for entitlement to a total 
disability rating based on individual unemployability due to 
service-connected disabilities to prevent unreasonable delay 
during the claims process in accordance with Ebert v. Brown, 
4 Vet. App. 434 (1993).  However, it was also requested that 
the Columbia, South Carolina RO retain jurisdiction of the 
38 U.S.C.A. § 1151 claim.  The Board has reviewed the issue 
presently certified for appeal and has concluded that a 
remand is necessary.  Hence, the Columbia, South Carolina RO 
is advised to take appropriate action in conjunction with the 
St. Petersburg, Florida RO so that both issues may be 
addressed in a timely manner. 


REMAND

38 U.S.C.A. § 1151 provides that, where any veteran shall 
have suffered an injury, or an aggravation of an injury, as a 
result of hospitalization, medical or surgical treatment, not 
the result of such veteran's own willful misconduct, and such 
injury or aggravation results in additional disability, 
compensation shall be awarded in the same manner as if such 
disability were service-connected.  This language presumes 
that the veteran is claiming additional disability as a 
result of treatment or hospitalization for a non service-
connected disability.  Thus, its application is limited to 
such factual circumstances.  Veterans who have claims of 
additional disability as a result of treatment for a service-
connected disability may pursue claims for secondary service 
connection under 38 C.F.R. § 3.310(a) as this provision 
provides them the greater benefit.  

The record indicates that the veteran had a myocardial 
infarction on March 11, 1997 during his period of 
hospitalization for the left knee arthroplasty which was 
performed on March 7, 1997.  When the claim was first 
developed, the veteran's left knee disability was not 
service-connected.  However, in a June 1998 rating decision, 
the RO granted service connection for residuals of a total 
left knee replacement as secondary to the veteran's service-
connected right knee disorder.  Therefore, the claim must be 
readjudicated under the provisions of 38 C.F.R. § 3.310(a) as 
a claim for secondary service connection.  

In this regard, the Board points out that in order to show 
that a disability is proximately due to or the result of a 
service-connected disease or injury, the veteran must submit 
competent medical evidence showing that the disabilities are 
causally related.  See Jones v. Brown, 7 Vet. App. 134, 137 
(1994).  As such, it would not be sufficient to merely show 
that the myocardial infarction occurred during the veteran's 
period of hospitalization for the left knee arthroplasty or 
that the doctor's told him that they were related.  A written 
medical opinion asserting causality is necessary.  
Furthermore, the veteran is advised that without such 
evidence, his claim would be considered not well grounded.  

The VA has a duty to assist the veteran in the development of 
all facts pertinent to his claim.  38 U.S.C.A. § 5107(a) 
(West 1991).  In light of the foregoing, the case is REMANDED 
to the RO for the following:  

The RO should accomplish any additional 
development required (including 
scheduling an examination and/or 
requesting an opinion, if warranted) and 
readjudicate the veteran's claim as a 
claim for secondary service connection 
for residuals of a myocardial 
infarction.  If the benefit sought is 
denied, the veteran and his 
representative should be provided an 
appropriate supplemental statement of 
the case and given the opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  The veteran 
need take no action until he is notified. The Board intimates 
no opinion, either factual or legal, as to the ultimate 
conclusion warranted.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

- 4 -


